

	

		III

		109th CONGRESS

		1st Session

		S. RES. 253

		IN THE SENATE OF THE UNITED STATES

		

			September 27, 2005

			Mr. Schumer (for himself

			 and Mrs. Clinton) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Designating October 7, 2005, as

		  National It’s Academic Television Quiz Show

		  Day.

	

	

		Whereas It’s Academic, the Nation’s

			 foremost televised high school quiz show, will begin its 45th season on NBC4 in

			 Washington, District of Columbia, and is the longest running television quiz

			 show in the Nation’s history;

		Whereas It’s Academic has used the power of

			 television to motivate and showcase 2 generations of students in cities across

			 the country, including students in Washington, District of Columbia; Baltimore,

			 Maryland; Charlottesville, North Carolina; Buffalo, New York City, and

			 Rochester, New York; Los Angeles, California; Chicago, Illinois; Honolulu,

			 Hawaii; Philadelphia, Pennsylvania; Boston, Massachusetts; Denver, Colorado;

			 Cincinnati and Cleveland, Ohio; Jacksonville, Florida; Norfolk, Virginia; Fort

			 Wayne, Indiana; Wilmington, Delaware; and students throughout the state of

			 Kentucky;

		Whereas each year hundreds of secondary schools—public,

			 parochial, private, suburban, rural, and inner-city—compete on It’s

			 Academic, demonstrating a diverse student population focused on

			 academic excellence and encouraging community support for education;

		Whereas the dedicated teachers who work with the teams and

			 prepare them for the competition on It’s Academic are introduced

			 on the program, providing those teachers with positive recognition that

			 reflects on the entire teaching profession;

		Whereas the corporate sponsors of It’s

			 Academic have generously given scholarship grants to participating

			 schools to help students pursue their education;

		Whereas It’s Academic has encouraged

			 academic excellence by promoting academic competition as a motivating factor

			 and generates the same adulation and respect for student scholars as for

			 student athletes; and

		Whereas It’s Academic continues to provide

			 a forum for showcasing academic excellence at the high school level and for

			 presenting a positive image of schools, teachers, and students, thereby helping

			 to offset negative stereotypes: Now, therefore, be it

		

	

		That the Senate—

			(1)designates

			 October 7, 2005, as National It’s Academic Television

			 Quiz Show Day; and

			(2)calls on the

			 people of the United States to observe the day by supporting the academic

			 success of students and their local schools.

			

